The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 8, 2015

                                  No. 04-14-00814-CR

                                Jacob Randall SONGER,
                                       Appellant

                                           v.

                               THE STATE OF TEXAS,
                                     Appellee

                   From the County Court at Law, Kendall County, Texas
                               Trial Court No. 13-272-CR
                        Honorable Bill R. Palmer, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due August 10, 2015.



                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court